DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 13 the last three lines are totally unclear. Is the ‘input from the measurement tool’ the measurement obtained of the actually applied force? It is not understood why is the actual force is ‘adjusted’ to the predetermined force? How? If the predetermined force is set and the actual force is not equal to the predetermined force than how can it be adjusted to the predetermined force? This makes no sense. If the actual force is different than the predetermined desired force then the controller/force needs to be calibrated so the actual force is within the range of the predetermined force. Claims 10 and 13 the last step is too confusing to understand what the limitation is of this step.  Claim 11 is equally confusing as there is no adjusting step. What is being adjusted?  The force/controller needs to be calibrated to be within an acceptable range.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-15, as best understood, is/are rejected under 35 U.S.C. 102a2 as being anticipated by Tobin-6517414.
Tobin discloses, as best understood, claims 10-13. (Original) A chemical mechanical polishing method, comprising: a polishing pad 120 provided in a processing chamber 82 for polishing a wafer 10 placed on a polishing surface of the polishing pad 120; a pad conditioner 130/322 (Fig 8) for conditioning the polishing surface 120 by applying a downward force according to recipe; a measurement tool 310/308 located separately from conditioner, pad and head, and provided in the processing chamber 82 and configured to measure downward force of the pad conditioner (col 11, line 55); and a controller 330 coupled to the pad conditioner 130/322 and the measurement tool 310, and after comparing measured force is configured to adjust the downward force of the pad conditioner in response to an input from the measurement tool (col 11, line 63-col 12, line 16), wherein the measurement tool 310/308 is disposed beneath the pad conditioner at a home position away from the polishing pad (see Fig 8, it is horizontally below conditioner 322 and away from pad 120) and after adjustment, conditioning the pad again.    
Claim 14. Wherein the measurement tool 310/308 located separately from conditioner, pad, and head, and provided in the processing chamber 82 
Claim 15. The chemical mechanical polishing apparatus as claimed in claim 14, wherein the measurement tool 310/308 includes a pressure transducer 308 in conjunction with 310 configured to measure the downward force of the pad conditioner and provide an electric signal related to an amount of the downward force to the controller (col 11, line 65 inputs =signals), wherein the measurement tool 310/308 further includes a frame 309 configured to receive the pressure transducer 308 and 310 therein to prevent the pressure transducer from being exposed to environment in the chemical mechanical polishing apparatus (Fig 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobin’414 in view of Chandrasekaran-2007/0049179.
	Tobin discloses the claimed invention, as detailed above, but does not disclose the retaining ring having holes/being porous wherein the holes are connected to channels to exhaust the holes/channels. However, Chandrasekaran teaches a CMP apparatus with a polishing head for polishing a wafer against a pad, wherein the head has a retaining ring 633b having holes 671 facing the pad 340, having an exhaust/evacuation system via rotation that connects holes 671 via fluid channel 660b/672, wherein edges of ring are curved.
	Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide Tobin with a retaining ring having holes/porosity connected to a fluid channel for evacuation of materials, as taught by Chandrasekaran, in order to prevent build-up of slurry and debris while polishing wafer for more uniform polishing. 
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobin’414 in view of Ahn-6402598.
	Tobin discloses the claimed invention but does not disclose a stage with a washing unit. However, Ahn teaches a polishing head stage/washing unit having inner nozzles 2311 and outer nozzles 237 arranged around the unit for cleaning head, wafer and ring. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the polishing apparatus of Tobin with a polishing head stage/washing unit, as taught by Ahn, in order to thoroughly clean the head, wafer and/or retaining ring to wash off the chemicals, slurry and debris to prevent corrosion.  Ahn teaches the head rotating relative to nozzles. However, to rotate the first or second nozzles would have been an obvious design choice since rotating either the head or nozzles relative to one another would produce cleaned components and rotating either would perform equally well.
Allowable Subject Matter
Claims 1-9 appear allowable over the prior art of record.


	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices of either detecting conditioning force or washing polishing head with nozzles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
September 25, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723